Citation Nr: 0521005	
Decision Date: 08/03/05    Archive Date: 08/17/05

DOCKET NO.  00-22 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Veteran represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1987 to October 
1995.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2000 rating decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

The veteran testified at a hearing before a decision review 
officer at the RO in July 2001.


FINDING OF FACT

A psychiatric disorder first shown after service did not have 
onset during service and is otherwise unrelated to any event 
in service. 


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R. § 3.159, amended VA's duties to notify and 
to assist a claimant in developing the information and 
evidence necessary to substantiate the claim.  



Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will seek to obtain on the veteran's behalf and which 
information and evidence the claimant is expected to provide.  
Under 38 C.F.R. § 3.159, VA must request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.

In Pelegrini v. Principi, 18 Vet.App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO on a claim for VA benefits.  If the 
claim and initial unfavorable adjudication occurred prior to 
the effective date of the VCAA, the claimant has the right to 
subsequent VCAA content-complying notice and process. 

In April 2001 by letter, the RO provided the veteran VCAA 
notice, following the initial unfavorable adjudication by the 
RO in March 2000.  The notice included the type of evidence 
needed to substantiate the claim of service connection, 
namely, evidence of an injury, disease, or event, causing an 
injury or disease, during service; evidence of current 
disability, and evidence of a relationship between the 
current disability and the injury, disease, or event, causing 
an injury or disease during service.  The veteran was also 
informed that VA would obtain service medical records, VA 
records and records of other Federal agencies and that he 
could submit private medical records or with his 
authorization VA would obtain private medical records on his 
behalf.  The veteran was given 60 days to respond.  In the 
supplemental statement of the case, dated in September 2002, 
the RO cited 38 C.F.R. § 3.159 with the provision that the 
claimant provide any evidence in his possession that 
pertained to the claim.  

Regarding the timing of the notice, since the VCAA notice 
came after the initial adjudication of the claim, it did not 
comply with the requirement that the notice must precede the 
adjudication.  However the action of the RO described above 
cured the error in the timing of the notice because the 
veteran had a meaningful opportunity to participate 
effectively in the processing of his claim as he had the 
opportunity to submit additional argument and evidence and to 
address the issue at a hearing.   Mayfield v. Nicholson, 19 
Vet. App. _ (2005). 

As for content of the VCAA notice, it substantially complies 
with the specificity requirements of Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (identifying evidence to substantiate 
a claim and the relative duties of VA and the claimant to 
obtain evidence), and of Charles v. Principi, 16 Vet. App. 
370 (2002) (identifying the document that satisfies VCAA 
notice), and, of Pelegrini, supra (requesting that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim, 38 C.F.R. § 3.159). 

For these reasons, the veteran was not prejudiced by the 
delay in providing the VCAA content-complying notice because 
the delay did not affect the essential fairness of the 
adjudication, and no further action is needed to ensure 
compliance with the duty to notify under the VCAA. 

As for deciding the claim before the one-year period for 
submitting the supporting evidence, 38 U.S.C.A. § 5103(b)(3) 
(West 2002 & Supp. 2004) authorizes the Secretary of VA to 
make a decision on a claim before the expiration of the one-
year period provided a claimant to respond to VA's request 
for information or evidence.  This legislation, effective as 
if enacted on November 9, 2000, immediately after the 
enactment of the VCAA, supersedes the decision of the United 
States Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003) (invalidating the regulatory 
provision, implementing the VCAA that required a response to 
VCAA in less than the statutory one-year period). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  As the veteran has not identified 
any additional records, and as there is otherwise no 
additional evidence to obtain, the Board concludes that the 
duty-to-assist provisions of the VCAA have been fulfilled. 

Factual Background

The service medical records, including the reports of 
entrance and separation examinations and a Medical Board 
report, contain no history or finding of psychiatric illness.  
The records do show that in August 1990 the veteran 
complained of being under stress.  No psychiatric finding was 
reported.  In February 1994, the veteran was involved in a 
domestic altercation.  Possible military conflict was noted.  
In March 1994, the veteran was seen for stress related to his 
job and personal and legal matters.  The assessment was work-
related problems.  

After service, VA records disclose that in 1999 the veteran 
complained of depression, restlessness, and problems 
adjusting to civilian life since his discharge from service.  
After psychiatric evaluation, the diagnoses were depressive 
disorder and personality disorder.  He was then followed in 
the Mental Health Clinic.  

At the hearing in July 2001, the veteran testified that he 
had depression in service.  He stated that he first sought 
treatment in 1999, when he was diagnosed with depression and 
anxiety, and that since his discharge from service, he had 
difficulty adjusting to life.  

On VA examination in November 2001, the veteran stated that 
he was never treated in the service for any nervous or 
emotional illness, and had never been hospitalized for 
psychiatric illness since his discharge.  He stated that he 
sought counseling in 1999 because he needed help.  The 
examiner's impression was adjustment disorder with mixed 
anxiety and depressed mood.  The examiner commented that the 
veteran had been experiencing adjustment difficulty since 
separation from service in 1995.  

In December 2002, the Board requested a medical opinion from 
the VA examiner, who had conducted the November 2001 
examination, on the question of whether the veteran had a 
psychiatric disorder that was related to service. 

In an addendum to the report of the VA examination in 
November 2001, the examiner expressed the opinion that the 
veteran's disorder was not related to his military service.  

Principles Relating to Service Connection

Service connection may be granted for disability resulting 
from injury, disease, or an event, causing injury of disease, 
during service.  38 U.S.C.A. §§ 1110, 1131. 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Analysis 

The record shows that a psychiatric disorder was not shown to 
be present during service, and a psychiatric disorder was 
first documented in 1999, four years after service.  For 
these reasons, service connection cannot be established on 
the basis that the psychiatric disorder was shown during 
service. 

This however does not end the analysis.  The remaining 
question is whether there is medical evidence of a nexus 
between the current psychiatric disorder and service.  Where 
as here the determinative issue involves medical causation or 
a medical diagnosis, there must be competent medical evidence 
to support the claim.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 

While the veteran has shown that he currently suffers from a 
psychiatric illness, the only medical evidence addressing 
whether the current illness is related to service is the 
opinion of the VA examiner, who stated that the veteran's 
current disorder was not related to service.  


As for the veteran's statements and testimony that he 
suffered from depression during service, as a layman, he is 
not competent to render an opinion regarding a medical 
diagnosis, and therefore his statements and testimony do not 
constitute competent medical evidence needed to substantiate 
the claim.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

As only independent medical evidence may be considered by the 
Board to support its findings, the Board finds that on the 
basis of the medical evidence of record and in the absence of 
medical evidence of a nexus between the post-service 
psychiatric disorder and service, the current psychiatric 
disorder is unrelated to service. 

As the preponderance of the evidence is against the claims, 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 



ORDER

Entitlement to service connection for a psychiatric disorder 
is denied.


____________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


